﻿
  


1.	
2.	Mr. President, allow me at the outset to express our immense pleasure in seeing you elected to the presidency of the thirty-third session of the United Nations General Assembly and to assure you of our great confidence in your ability to guide the deliberations of this important session to a successful conclusion.
3.	As this session follows on that presided over with wisdom and able leadership by Mr. Mojsov, we are confident that your efforts, in continuation of his, will be such as to guide its deliberations to the desired success and accomplishments.
4.	The loyalty and perseverance which the Secretary- General, Mr. Waldheim, has adequately displayed in shouldering the great responsibilities entrusted to him lead us to believe that all the prerequisites for success have thus been provided to guarantee what this Assembly looks forward to accomplishing.
5.	We gather here in this great city of New York, which hap. witnessed great efforts for the realization of the expectations of the human race in a world where justice would prevail, a world where relations among peoples would be founded on freedom and human dignity and would be based on co-operation inspired by the sincere and genuine desire to serve the common interest. If efforts from within this hall and from outside its walls are directed


today towards achieving and maintaining international peace and security through the establishment of equitable international relations and the guarantee of the right of all States to progress and to develop without interference in their affairs or infringement upon their sovereignty, and through the containment of disputes, then the history of this Organization in living up to its responsibilities will provide an eloquent witness to a continuing international need for the prosperity and well-being of the United Nations.
6.	In this respect, I wish to congratulate the delegation of the State of Solomon Islands for having secured its membership in this Organization, thus contributing to the achievement of one of the most important objectives of this Organization, that of the universality of the United Nations.
7.	My country had the honour, last July, of acting as host to the fifteenth ordinary session of the Assembly of Heads of State and Government of the OAU, held at Khartoum from 18 to 22 July. African leaders met in a brotherly gathering that was characterized by an intense awareness of the historical responsibility laid upon its shoulders and an unblurred vision of the problems and anxieties of the African continent. Their deliberations on those issues became an embodiment of African wisdom inspired by a heritage deeply rooted in history and a manifestation of the ability of Africa to overcome the obstacles that hinder its path. The Khartoum summit meeting was a sincere and persistent effort on the part of those leaders, an effort in which the wills of their peoples converged and formed solid and unwavering convictions based on the solid foundation of the principles of the Charter of their organization.
8.	I am indeed honoured and proud to have been entrusted with the presidency of the OAU for the current year. Hence, if I were to address myself briefly to the African positions and stands, it would be only in such a way as to reveal the extent to which the OAU has progressed in its endeavours to attain the desired degree of effectiveness in handling the various African and international issues included in the agenda of this session. .
9.	As the principles of the OAU were drawn from the same lofty and noble ideals as the United Nations Charter, its establishment, as envisioned by the pioneer-leaders of Africa 15 years ago, came to represent a major tributary of the international Organization that aims at augmenting and upholding the same ideals and principles. The summit meeting in Khartoum commemorated a decade and a half in the life of our organization. This, indeed, is a young and tender age counted in years, but chronicled in afflictions and crises our organization reached a very early maturity and acquired tremendous seasoning. Its creation coincided 
with that stretch in the stride of Africa's history that witnessed the awakening of the continent and the realization by its peoples of their right to freedom and independence. Hence it chartered for itself the most difficult course where precious blood was spilled and effort and sweat were spent in pursuit of the realization of its peoples' aspiration in dignity and pride. The last 15 years were a difficult and painstaking march as, notwithstanding the heavy burden left behind by colonialism in Africa, they also coincided historically with the ailments that our world suffers from today. The organization could not afford to extricate itself from these dilemmas or afford to play the role of the spectator when it opted to become an integral part of this sphere by way of action and reaction. Hence the various afflictions and crises that befell the continent served only to strengthen its solidarity and unity.
10.	The decisions emanating from the Khartoum summit meeting came to emphasize our strong will to protect the organization and uphold its lofty principles and as a renewal of the pledge we made to our peoples to mobilize our resources and intensify our struggle. They emphasize also our commitment to solidarity, unity, respect for sovereignty and to the maintenance of good neighbourliness and brotherly links through the exploration of all avenues of co-operation between our peoples to speed up the process of social and economic development.
v
11.	The Khartoum meeting signifies a commitment on our part to preserve our sovereignty, which we forcefully retrieved, and to close the door against foreign intervention, emphasizing a declaration of unwavering determination to repel any danger threatening our countries, our peoples and our continent. It signifies also an affirmation of our solidarity with Arab peoples in their struggle and in the establishment of an African Arab front to confront the political and. economic challenges which face these two peoples.
12.	The Khartoum summit meeting has culminated in directing African efforts towards the resolution of African problems in a manner reflecting the recognition by Africa of its responsibility towards the international community. Hence, being entrusted with the task of conveying to this gathering the decisions of that summit meeting, I find it appropriate to dwell on them in some length in order to be able to properly convey the mood of the meeting and its understanding of the international responsibility it shoulders.
13 What we are persistently seeking to establish through our bilateral, regional and international relations is a new era of hope and accomplishment. Hence our attention and efforts have been directed towards anticipating events rather than passively awaiting them, initiating steps, saving our strength and advocating our line of thinking by rallying support to it.
14. It was on this understanding that the African countries based their meetings with the countries of non-aligned movement and with those countries that shared with them the task of laying the foundation of African-Arab co-operation. It is with this same understanding that we join hands with the world community represented by you here today, our responsibility and obligations towards which we fully recognize.
15.	After Africa's voice, with all clarity and determination, had echoed strongly within the continent and the whole world announcing its firm intention, to uphold the principles and unity of the non-aligned movement and pledging to spare no effort to maintain and increase its effectiveness, African delegations moved towards Belgrade to continue their international effort under the banner of their organization and guided by its decisions and by the understanding I have alluded to earlier. The African voice was an expression of the continent's adherence to the principles of non-alignment as the only framework within which the African struggle to liberate territories under foreign domination and to preserve national independence could be effectively mobilized. It was also an expression of the strong African conviction that the creation of a new international order, first and foremost, entails strict adherence to the main principle of non-alignment that calls for independence in relations with power blocs, the non-use of force and non-interference in the internal affairs of other States.
16.	African delegations effectively participated in the deliberations of the Belgrade meeting  with the strong conviction that strengthening the non-alignment movement augments the efforts of their organization. This participation was also an expression of their full cognisance of the role entrusted to African peoples in maintaining unity and solidarity among non-aligned States. With this positive and constructive attitude of sympathy and understanding, the meeting in Belgrade looked into the problems and anxieties of the African continent. It was only natural that the non-aligned countries, which share common aspirations and destinies with the African countries, should consider those problems and anxieties within the same context and from the same viewpoint as Africa. Their decisions coincided with the African decisions emanating from the capital of my country and Africa's voice was echoed in Belgrade in a spectacular unison.
17.	Accordingly, the decisions taken at Belgrade [see A/33/206] came to lend unlimited international weight and support to the African views expressed at the Khartoum summit meeting. Therefore, if I were to convey to this Assembly Africa's viewpoints on the issues of today, it would only be to emphasize the fact that those views, having met unlimited international' support, are no longer regional stances inasmuch as they are established on a basis of solid international understanding.
18.	What is now going on in South Africa in the way of consistent violation of basic human rights is a disgrace to humanity and an affront to the moral codes of the world community that deserves complete eradication. The inhuman practices of the racist regime in Pretoria, which are the most repulsive practices ever witnessed in human history, represent only one of the columns supporting that regime's structural entity. The resources of our African people in that part of our continent are not only readily available to an alien minority and inaccessible to the indigenous population, but also offer an inexhaustible source on which the racist regime draws in strengthening its economic influence and the repressive machinery it directs against the African population. It draws on these African resources to increase its military capabilities in order to carry out brutal military campaigns against front-line States and, indeed, against all independent African States.
19.	The Fascist regime of South Africa is obsessed with the false idea that it can, by its consistent aggression against these African States, obstruct their development programmes and thus dissuade them from living up to their responsibilities in supporting the struggle of their heroic brothers in South Africa. The Pretoria regime, which founded its racist entity on false racist concepts, conveniently forgets, in a typical manifestation of callous disregard and arrogance, that African States-no matter what the sacrifices and price they have to pay—will remain faithful to the struggle being waged in that part of the continent, a struggle which is supported by the peoples of Africa and„indeed, by the peoples of the whole world. The strong winds of liberty that have demolished colonial fortresses in the wake of the momentous African awakening will keep on blowing in forceful gusts towards southern Africa, and are certain to eradicate that abhorred, cancerous regime.
20.	While Africa remembers with appreciation and gratitude the stand taken by the world community represented here in the United Nations when it condemned racial discrimination as a crime against humanity and a danger to international peace and security, it would like to remind this Assembly of the numerous resolutions and decisions that have emanated from this Organization recognizing the legitimacy of the struggle against racial discrimination, including armed struggle. It would also like to reiterate what it has emphatically stated in the past, namely that no option remains open other than resorting to a tight siege against, and direct armed confrontation with, that racist regime. There is no need to review options or to select alternatives if we recognize Security Council resolution 418 (1977) and proceed to the strict implementation of its provisions by imposing a complete arms embargo upon South Africa and severing all forms of military and economic co-operation with it.
21.	It is only fitting on this occasion to salute the front-line States of Angola, Botswana, Mozambique and Zambia for the great sacrifices they are making in shouldering the responsibility of joint struggle against the racist regime for the complete emancipation of the continent. It is in accordance with the various decisions of the international community, represented by this Assembly, that these countries should be afforded moral and material support to strengthen their defensive capabilities and to enable them to offer secure bases for the liberation struggle being waged in southern Africa.
22.	It is indeed saddening to witness today the collusion of some Powers with this degenerate regime, which is thus strengthening its military and economic capabilities, while at the same time those same Powers boast that their charters and constitutions cater to and embody the basic principles of human rights. How compatible are those charters and constitutions with this conduct which not only infuses blood into, and offers a lifeline to, the racist regime but also enables it to have access to nuclear technology and nuclear weapons of destruction in order to safeguard its interests at any price? How harmonious with their charters and constitutions are their practices which enable South Africa to continue its repressive measures and systematic genocide aimed at the perpetuation of the abhorred settler- colonialism in southern Africa?
23.	It was on the basis of these premises that the Khartoum summit meeting called for a strict oil embargo on the racist regime of Pretoria. It went further in expressing a strong demand for the establishment of highly effective standing machinery for the proper implementation of this embargo on the racist regime in southern Africa.
24.	The present critical stage of the heroic Namibian people's struggle, under the banner of the South West Africa People's Organization SWAPO, which steadfastly lived up to its commitment to struggle until that struggle was crowned by the Security Council's latest resolution on the subject—resolution 431 (1978)—was only a natural outcome of SWAPO's able leadership and political maturity. This stage is equally critical in the whole African struggle against the powers of evil and aggression in the southern part of Africa. The utmost vigilance is required in the face of the various plots being concocted by the Pretoria regime against that region.
25.	The international community represented by the United Nations, which supported the Namibian people materially and morally throughout its struggle, is now called upon to continue to provide stable and sustained material aid to SWAPO to enable it effectively to counter those plots being hatched against it by the very Powers which harbour evil intentions against the welfare of our continent. While expressing gratitude for the past efforts of the United Nations by offering unlimited support to the United Nations Council for Namibia, Africa views with mounting appreciation the recent efforts of the Organization to give the needed momentum to the noble international endeavours directed towards the achievement of the complete emancipation of the Namibian people under the flag of SWAPO and towards preserving the territorial unity and integrity of Namibia, including Walvis Bay. It is particularly pertinent in this respect to refer to the report of the Secretary-General on the situation in Namibia,  prepared pursuant to Security Council resolution 431 (1978), and to point out that South Africa is again resorting to manoeuvres aimed at preventing the convening of the Security Council and its adoption of the recommendations contained in that report. The Assembly is hereby called upon to put an end to those manoeuvres and go ahead with the final steps towards the attainment of independence by the Namibian people.
26.	In Zimbabwe the Patriotic Front is leading a heroic popular struggle to liberate the country from the yoke of the minority racist regime, which is staggering under the Front's heavy blows. Already so close to collapse and annihilation, this racist regime came out with the so-called Salisbury agreement of 3 March 1978,  whereby it desperately tried to bestow a politically representative character on some opportunist elements which had been rejected and which represent no national entity or sector of the population. The Khartoum summit meeting rejected that Agreement, emphasizing that it amounts to no more than a treacherous and wicked attempt to strengthen and consolidate the military and political establishment of the racist regime. It also condemned it as a feverish attempt on the part of the Salisbury regime to consolidate its grip on the resources of the country and as a devious plot to suppress the heroic aspirations to freedom and to complete emancipation of the people of Zimbabwe. We reiterated in Khartoum the strong African conviction that a just solution to this problem is attainable only if it embodies and caters for the wishes of the majority of the people, represented by the Patriotic Front. A lasting solution of the problem must be to recognize the right of the people of Zimbabwe to self-determination and independence through the transfer of power from the minority to the people of Zimbabwe and their authentic representatives.
27.	The legitimate struggle undertaken by the Patriotic Front as the sole legitimate liberation movement in Zimbabwe meets with full support and solidarity from the African peoples as a struggle that is certain to achieve its objectives of liberty and sovereignty.
28.	So, if the Salisbury racist regime were to launch brutal aggression against the neighbouring African States, the least this international community could do would be fully to support the Zimbabwean people and the peoples of the front-line States by providing them with the necessary material assistance and strictly implementing the provisions of a total economic embargo on the racist regime in accordance with the contents and spirit of Article 41 of the Charter of the United Nations.
29.	It is a fact that colonialism, while retreating from our continent after having plundered its resources, has found it difficult to allow the African peoples to carry on with their processes of economic and social development, so vital after years of oppression and suffering. Since the awakening of Africa, colonialism has openly resorted to intervention in the internal affairs of the African States in order to safeguard its own interests.
30.	Furthermore, Africa is being subjected to persistent interference by foreign Powers which are sowing the seeds of dissension and disunity among our peoples in an attempt to widen and increase internal differences, stem the tide of African solidarity and suppress the aspirations and hopes of the African peoples for unity and fraternity. For that reason, the OAU, realizing that this intervention constitutes a direct threat to the very survival of the African peoples and their systems, has continued to monitor with concern and dismay the deteriorating situation resulting from the increasing foreign intervention in the internal affairs of the continent.
31.	The Khartoum summit meeting strongly condemned all policies of intervention in African affairs, whatever their source, since such policies would turn the continent into a battlefield, the effect of which would be the destruction of the socio-economic structures, leading ultimately to opening wide the door for the return of the colonialists.
32.	The meeting also reiterated the established African conviction that African security and peace are contingent on the strict observance of the principles of self-determination, independence, non-interference in the internal affairs of States, the rights of all peoples to protect their national borders, the settlement of disputes through peaceful means, and the illegality of the annexation of lands by the use of force.
33.	The OAU Assembly at Khartoum took full cognisance of the established fact that the solution of African problems is the responsibility of the Africans themselves. African determination and wisdom have seen the continent through many a difficult time before. It was in this spirit of revolutionary determination that the Khartoum Assembly adopted a resolution on the establishment of a common African contingent for the purpose of protecting the independence of member States and their sovereignty over their respective territories, and ensuring the total liberation of the African continent from the remaining pockets of colonialism and racism [see A/33/235, annex I, resolution CM/Res.635 (XXXI)]. The summit gathering also decided that this military force should be conceptually and administratively African and be deployed by African decision under the banner and in accordance with the principles and objectives of the OAU. That resolution emphasizes the seriousness and determination of the Khartoum summit meeting to seek the enhancement and consolidation of the unity, solidarity and strength of the organization. In that connexion, the summit meeting created conciliation and arbitration committees, as well as machinery for the containment of disputes.
34.	The past year in the life of our organization has seen sincere and relentless African efforts demonstrating the ability of the African continent to solve its problems without foreign interference or pressure. The African wisdom which characterized the efforts of African leaders such as Senghor, Houphoufit-Boigny, Sekou Toure and Tolbert was a demonstration of the effectiveness and authenticity of the African approach to solving the problems of the continent and one of the factors that contributed to the success of the Khartoum summit meeting.
35.	The Sudan is the cauldron in which the Arab and African civilizations converged and synthesized in wonderful harmony, complementarity and integration. Although our geographical position contributed to the achievement of this harmony and complementarity, it was not the only factor involved. What attracted Arabs to Africa was a long history of cultural relations and interactions that produced flourishing civilizations in the heart of Africa, such as the civilizations of Timbuktu, Benin and Meroe. Hence, afterwards, both Africans and Arabs were subjected to similar colonialist conditions, characterized by barbarous entities based on racism and racial discrimination seeking to replace the indigenous population. The unity of the African-Arab struggle was a natural and logical result of those difficult conditions that characterized the history of the Arab and African peoples.
36.	The African-Arab Conference held in Cairo in March 1977  represented a landmark in this common fight. That
Conference reinforced the sense of solidarity and laid the basis for co-operation in the political and economic fields which enjoyed the support of Arab and African peoples throughout successive meetings and led to the establishment of a number of economic and social institutions, structures and organizations which uphold and strengthen this solidarity.
37.	Naturally, this African-Arab solidarity, which presents a solid front and is a major pillar of the international liberation movement, provoked the forces of racism and colonialism on our African continent and in Palestine discreetly to co-ordinate their efforts and to join hands with the forces of darkness in what came to be known as the Pretoria-Salisbury-Tel Aviv axis.
38.	Sufficient proof of this is contained in what Mr. Robert' Mugabe, the co-leader of the Zimbabwean Patriotic Front, conveyed to the Khartoum Assembly, namely, that Uzi machine-guns made in Israel found their way into the hands of the forces of the JV regimes fighting the liberation movements.
39.	The Khartoum summit meeting was also a crowning of United Nations efforts to combat racism and racial discrimination and a continuation of its meetings during the United Nations Decade for Action to Combat Racism and Racial Discrimination, which started with the Conference in Support of the Peoples of Zimbabwe and Namibia,  the Conference for Action against Apartheid« and the recent Conference to Combat Racism and Racial Discrimination,  which was held following the Khartoum summit meeting.
40.	Africa, which had instinctively been aware, since the beginning of its awakening, of the-organic relationship between Israel and the racist regimes in the southern part of the continent and had discovered the essential nature of those regimes, once again affirmed that Zionism is a form of racism and racial discrimination which should be denounced and condemned by the international community.
41.	Our continent has continued to stress the fact that the problem of Palestine is the core of the present conflict in the Middle East, and that the persistence of Israel in occupying Palestine, its refusal to acknowledge the national and legitimate rights of the Palestinian people, if persistence in following a policy of expansion based on racism and challenging the international community in utter disregard of the Charter of the United Nations and of Universal Declaration of Human Rights, constitute, in our view, a direct and very clear threat to international peace and security. At the same time, the persistence of Israel in continuing its occupation of the Arab territories, including holy Jerusalem, and in following a policy of colonial settlement in the occupied Arab territories further complicates the situation, which could lead to an armed conflagration in the region that might eventually develop into a global conflict, the dimensions of which cannot be perceived or envisaged by the human mind.
42.	The establishment of a permanent peace in the region can only be achieved through the solution of both of these outstanding problems at the same time. In this respect, I have to emphasize that it will not be possible to attempt to solve either of the two problems in isolation from the other. The meeting in Khartoum, in conformity with the other African meetings which preceded it, was especially conscious of the fact that the intransigence of Israel constitutes the stumbling-block to the attainment of a just and permanent peace in the region. It is therefore imperative that all forms of pressure be exerted on Israel by the international community, primarily by the adoption of effective measures to implement the provisions of Chapter VII of the United Nations Charter. The international community is therefore called upon to take all the necessary steps to support and consolidate the Palestinian cause by extending the necessary and effective material assistance to the Palestinian Liberation Organization in its capacity as the sole and legitimate representative of the Palestinian people. The international community is also called upon to condemn and reject the changes introduced by the Zionist entity in the region to change its physical, demographic, economic, cultural and religious structure. Africa has confirmed its determination to participate positively and effectively in observing 29 November; of each year as an International Day of Solidarity with the Palestinian People, and calls upon all peace-loving people of the world to support the just struggle of this heroic people to recover its territory and the right to return to its homeland.
43.	The just peace that is so necessary for our world today is a complicated matter, but it can still be achieved through our persistent determination, effort and constructive dialogue in an atmosphere of confidence and hope. This Organization has studied the Middle East question more than once and has adopted several resolutions, including Security Council resolutions 242 (1967) and 338 (1973), which form the basis for peace and set out the minimum rights of the Palestinian people.
44.	We have heard of the initiative undertaken by the President of the United States, Mr. Carter, at the Camp David meeting and this is something that we must welcome from the point of view of principle, because it is an historical attempt to secure pa ace in the region. While we do not attempt to evaluate the results' of that attempt, whether positive or negative, we believe that we should not jump to conclusions in evaluating them or undermine that initiative. We should undertake a thorough and positive study and analysis of those resets in the light of like resolutions adopted by the United Nations and the Arab summit conferences. We should also throw light on the positive elements of that initiative so that it may be seen as a basis and a pillar for the attempts of others to achieve peace. We should not deviate from our main objective, which is a just and durable peace in the Middle East.
45.	The time has come for the OAU to play a more active role in global development efforts and in combating the social and economic problems from which the countries of the third world continue to suffer. If that organization has not addressed itself fully to these issues over the past IS years, it is not because of a lack of interest or a belittling of the importance of this vital sector, but rather because it had to direct all its attention and apply all its abilities to combating colonialism and supporting liberation movements until colonialism had shrank to the remaining three pockets in the southern part of our continent.
46.	Notwithstanding what I have just said, the African group of States participated within the Group of 77 in advocating the need to change the structural form of the prevailing economic relations, which is characterized by an aspect of economic and commercial hegemony by the developed industrial countries over the resources of a majority of third-world countries. Consequently, it. is important that this imbalance in the international economic field be corrected by introducing an element of balance and compatibility as between developed and developing countries. A number of resolutions have been adopted in the respective international organizations which constitute an acknowledgement on the part of developed countries of the dimensions of the problem facing the developing world. Unfortunately, this acknowledgement has not been followed by the necessary implementation of those resolutions. Furthermore, the developed countries were not able to honour their commitment in the respective international bodies to provide the new international economic order with an opportunity to prove its viability in correcting the imbalance which characterizes the international economic system. The positive resolutions which were adopted in  the interest of the developing countries concerning debts, the common fund for commodities, the special fund for the least developed countries, which emanated from the Paris dialogue between the North and South,  besides not measuring up to our expectations, were
not implemented positively by the industrial countries.

47.	I wish to declare on behalf of Africa our complete commitment to the resolutions of the sixth special session of the General Assembly, in that we are left with no alternative but to change the prevailing international economic order and consequently to implement the Programme of Action on the Establishment of a New International Economic Order [resolution 3202 (S- VI)].
48.	We have suffered in Africa, and we continue to suffer from many dangers that loom over our development programmes, mainly because the economies of the African countries depend in the first instance on their exports of raw materials. These exports lack the very much needed stability and fairness in prices to such an extent that, unless they are protected from the serious fluctuations that characterize their markets, our country, along with other third-world countries, will continue to move in a vicious circle. It is our sincere hope in Africa that the developed industrial countries will eventually be prevailed upon to put an end to this state of affairs by honouring their commitment in respect of the establishment of the common fund advocated by UNCTAD. We look forward with much interest to the convening of the second negotiating conference for the common fund,  which is due to take place in Geneva next November, and we earnestly hope that the participants will be able to reach final results and that the industrial countries will at last assume their responsibilities by approaching and dealing with the economic problems of the third world in a positive manner.
49.	Africa is largely composed of a great number of the least developed countries that typically suffer from the burden of foreign indebtedness, which is further aggravated as a result of the growing complexity and the impact the servicing of these debts entails—to the extent that in some cases our countries have to devote half of their foreign- exchange earnings to this aspect. We believe that the time has come to take immediate action to alleviate the burden of these debts and to set up organizational machinery that would comprehensively deal with the various aspects of this problem.
50.	In their persistent striving towards a better future the developing and the least developed countries of Africa have committed themselves to plans for economic and social development, to which they have devoted most of their capabilities and limited resources in order to emerge from the stage of backwardness and to be able to meet the aspirations of their peoples in freedom and pride. This, we believe, entails a moral responsibility on the developed and industrialized countries to participate directly and effectively in the development of those poor countries. In this respect I should like to express our appreciation and gratitude to those countries that offer developmental aid in the size and volume recommended by the United Nations. I take this opportunity to appeal to the developed industrialized countries and capital-exporting oil countries that contribute to the resources of IDA in the IBRD. On the occasion of the current annual meeting in Washington, I appeal to them to initiate urgent negotiations on providing the sixth replenishment to the resources of the IDA. We consider this of special importance for the poor and least developed countries because of IDA's appropriate and easy terms. I al 3 call upon those countries this time to increase their contributions to an extent that would reasonably meet the requirements of those poor countries in soft loans needed to develop and promote their economies and to establish the economic structural set-up to spare them the stiff conditions of the money market, which they cannot afford to bear.
51.	Africa believes it has a duty towards the rest of the world of advocating that the key to progress and development lies in the realization of a great deal of self-reliance both individually and collectively. Africa is firmly convinced that it is imperative that the countries of the third world consolidate their respective national self-reliance, at the same time striving to lessen their collective dependence on others. With this understanding Africa is looking forward with great optimism to taking part in the deliberations of the forthcoming fifth session of UNCTAD to be held in Manila next year. Meanwhile we shall try to rally our fellow members in the Group of 77 around this central point at the forthcoming meetings of the Group to take place in Arusha, United Republic of Tanzania, prior to the Manila Conference.
52.	Reference to international development will remain devoid of any meaning or impact if we fail o link it integrally with the pathetic reality faced by our contemporary world, in which poverty, hunger and disease continue to prevail at the very time when expenditure on armaments continues to grow at an astronomical rate. Large resources are wasted on armaments, resources that would better be directed towards the cause of international development and raising the standard of living of the human race as a whole. We believe that the convening last June of the tenth special session of the General Assembly on disarmament, which was the culmination of the efforts and initiatives of the non-aligned movement, constituted a step in the right direction since it highlighted the international awareness of the magnitude and dimensions of the armaments race and drew the attention of world public opinion to the danger posed by continuation of this serious situation. Although the decisions adopted by the special session on disarmament fell short of our expectations, it is our considered opinion that the moral support and momentum it created should provide us with the incentive and drive to generate maximum efforts in pursuit of these definitive objectives: first, negotiation and completion of a general and comprehensive agreement to ban all kinds of nuclear tests; secondly, the adherence of all countries to the Treaty on the Non-Proliferation of Nuclear Weapons; and, thirdly, the establishment of nuclear-free zones.
53.	Africa earnestly hopes that the new Committee on Disarmament that Was set up at the tenth special session will be able to follow up implementation of the resolution adopted at the special session [resolution S-10/2]. It welcomes with enthusiasm the establishment of a new negotiating body in which all nuclear Powers and a number of non-nuclear Powers will participate on the basis of equality.
54.	Permit me to reiterate that Africa's confidence in the United Nations is unlimited and that its determination to support and' strengthen it is firm and unwavering in recognition of the Organization's role in providing the vital moral and material support to the continent's struggle against colonialism and racism. On behalf of the African peoples I should like to reiterate from this rostrum our pledge to spare no effort in supporting the United Nations in upholding its lofty principles and ideals, in the process antagonizing whoever antagonizes or undermines it, and rallying to whoever shares with us this attitude of devotion and gratitude. Guided by the content and spirit of our Organization's resolutions, our delegations will participate in the work of this session bearing in mind the principles of the United Nations Charter in a spirit of generous devotion.
55.	If Africa draws attention to the fact that its representation in the Organization's Secretariat is inadequate compared to its numerical weight, it is only to emphasize its desire to be at the service of this Organization and to shoulder its responsibilities towards it. This spirit is very evident in the resolution adopted by the last African summit, which was held in my country's capital and commended and expressed appreciation to the Secretariat of the United Nations, under the leadership of the Secretary-General, Mr. Waldheim, for having selected one of the sons of our sister country Ghana, Mr. Kenneth Dadzie, for the post of Director-General for Development and International Economic Co-operation [see A/33/235, annex 1, resolution CM/Res.652 (XXX)]. The resolution also paid a tribute to the capabilities and qualifications of Mr. Dadzie and his devotion to his responsibilities, which it considered a great honour to Africa and its sons.
56.	At the same time the. Khartoum summit meeting recognized and supported the United Republic of Tanzania's nomination of one of its sons for the post of President of the thirty-fourth session of the General Assembly of the United Nations, and expressed its hope that this auspicious choice would meet with the blessing of the international community [ibid., resolution CM/ Res.626 (XXXI)]. Mr. Salim Ahmed Salim, the Permanent Representative of the United Republic of Tanzania to the United Nations, is one of the illustrious sons of our generous continent in whose hands lies the fulfilment of Africa's expectations and aspirations, and those of the world in general. I need not introduce him as the Assembly, I am certain, is well aware of his knowledge, experience and competence as regards the work and business of this Organization.
57.	As I reflect here on the history of my country and its place in Africa, through which it has been privileged to share a deeply-rooted heritage and civilization, I recall our conviction that words, whether designating conduct or a decision, were an effective weapon among the various weapons we deployed in our struggle for freedom and emancipation. This is particularly true in a gathering such as this since words are still considered by Africa to be a highly effective and powerful factor in shaping the destinies of our individuals and groups.
58.	The responsibility we recognize to participate effectively in the successive sessions of this Assembly will continue to be influenced by the reflections of the past and our experience in this Organization, which produced much evidence of the inherent ability to achieve success in every endeavour whenever good will and confidence exist.
59.	It is my considered belief that nothing surpasses the greatness of commitment to the principles of freedom, equality and respect for the common interests of the peoples of the world. Consequently persistent and progressive efforts towards the development and consolidation of international solidarity have become a prerequisite for overcoming the obstacles facing the peoples in this decade of the twentieth century, characterized as it is by numerous preoccupations, worries and uncertainties regarding a series of complex and intricate problems. I see no way of overcoming those problems other than by positive action and constructive optimism.
60.	I am very confident that the statements of the representatives of the peoples of the world delivered in this hall will continue to guide our deliberations at this session, for they are the expression of the conscience of their peoples and of the real worries and preoccupations of the human race.
61.	I should like to praise all the constructive efforts which have emanated from the ideas expressed in this hall and which have proved to carry weight and be effective. I sincerely pray that the Almighty God will guide us towards the achievement of the goals of our peoples and that He will preserve those who are behind every endeavour aimed at the establishment of a new world order based on equality, international co-operation and peaceful coexistence.
62.	In the interest of international peace let us all remember that, while our common interests may contribute greatly to guaranteeing peaceful coexistence, our hopes will never get us to our destination unless they arc augmented by equal and sustained effort by all.
63.	Thank you, brothers, and thank you, Mr. President, and may peace go with you on your path.
